Title: From George Washington to Robert McMickan, February 1773
From: Washington, George
To: McMickan, Robert

 

Sir,
Mt Vernon Virga Feby 1773

You will be surprizd perhaps at the frequency of my Letters—I wish I had less cause to be troublesome to you—but having receivd Information of late, that my Affairs in the hands of Mr D: J: Adams are in a very desperate way, & vigorous measures necessary to be pursued, I send you a Copy of the power of Attorney which I forwarded on the 12th Inst. to Norfolk (in order to get the Seal of the Borough affix’d to it) with the Seal of the County I live in, & the Clerks Certificate thereto; hoping that by Virtue of one or the other you may, if occasion requires it, be sufficiently empowerd to Act with Propriety.
I also send you a state of my Acct against Mr Adams; made out, and proovd, in the best manner the nature of the case will admit of for it is to be observd that he has never renderd me any regular acct of the Sales of my Flour, I have only the words of a Letter therefore as transcribd into the Inclosd acct to support my charge against him. If he should not have left the Island of Jamaica before this Letter &ca gets to hand I shall hope to receive some benefit from your Endeavours and am Sir Yr Most Obedt H. Servt

Go: Washington

